

114 HR 5570 IH: Western Colorado Wilderness Study Area Release Act
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5570IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo release a Wilderness Study Area administered by the Bureau of Land Management in Jackson County,
			 Colorado, that was not found suitable for wilderness designation, and to
			 release residual Wilderness Study Area acreage in Mesa and Delta Counties,
			 Colorado, that were excluded from their respective wilderness designations
			 from continued management for wilderness characteristics.
	
 1.Short titleThis Act may be cited as the Western Colorado Wilderness Study Area Release Act. 2.Findings and purpose (a)Findings (1)Congress finds that for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public lands in the North Sand Hills Instant Study Area in Jackson County, Colorado, have been adequately studied for wilderness designation; and
 (A)the Bureau of Land Management in 1980 found the North Sand Hills Instant Study Area did not meet wilderness criteria; and
 (B)in 2011, the Bureau of Land Management Colorado Northwest Resource Advisory Council Resolution 2011–01 supported the release of the North Sand Hills Instant Study Area from further consideration of wilderness designation.
 (2)Congress finds that for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public lands, as defined by section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)), in the Dominguez Canyon Wilderness Study Area in Mesa and Delta Counties, Colorado, and the public lands, as defined by section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)), in the Black Ridge Canyons Wilderness Study Area in Mesa County, Colorado, have been adequately studied for wilderness designation and the remaining Wilderness Study Area acreage in the Dominguez Canyon Wilderness Study Area and the Black Ridge Canyons Wilderness Study Area was excluded from their respective wilderness designations.
 (b)PurposeThe purpose of this Act is to release certain Wilderness Study Areas from further consideration of wilderness designation, and to direct the Secretary of the Interior to manage those areas according to applicable land use plans.
			3.Release of wilderness study areas
 (a)North Sand Hills Instant Study AreaAny public land in the North Sand Hills Instant Study Area— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed according to the applicable land use plan adopted under section 202 of that Act (43 U.S.C. 1712).
 (b)Dominguez Canyon Wilderness Study AreaAny portion of the Dominguez Canyon Wilderness Study Area within the Dominguez-Escalante National Conservation Area, as designated by Public Law 111–11, and not designated as wilderness by that Act, or any subsequent Act—
 (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
 (2)shall be included in the non-wilderness component of the Dominguez-Escalante National Conservation Area; and
 (3)shall be managed according to the applicable National Conservation Area land use plan adopted under section 202 of that Act (43 U.S.C. 1712).
 (c)Black Ridge Canyons Wilderness Study AreaAny portion of the Black Ridge Canyons Wilderness Study Area within the McInnis Canyons National Conservation Area, as designated by Public Law 106–353, and not designated as wilderness by that Act, or any subsequent Act—
 (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
 (2)shall be included in the non-wilderness component of the McInnis Canyons National Conservation Area; and
 (3)shall be managed according to the applicable National Conservation Area land use plan adopted under section 202 of that Act (43 U.S.C. 1712).
 4.Boundaries Along Colorado RiverSection 6(l)(5) of Public Law 106–353 (16 U.S.C. 460mmm–4(l)(5)) is amended— (1)by amending subparagraph (A) to read as follows:
				
 (A)In areas in which the Colorado River is used as a reference for defining the boundary of the Conservation Area, the boundary shall—
 (i)be located at the edge of the river; and (ii)change according to the river level.; and
 (2)by inserting after subparagraph (A), the following (and redesignating the subsequent subparagraphs accordingly):
				
 (B)Regardless of the level of the Colorado River, no portion of the Colorado River shall be included in the Conservation Area..
 5.Authorization for certain land exchangesSection 2405 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460zzz–4) is amended by adding at the end of subsection (d) the following:
			
				(3)Certain conservation area exchanges
 (A)In generalIn order to protect and consolidate Federal land within the boundary of the Conservation Area and to resolve inadvertent trespasses, and subject to subparagraph (B), the Secretary may enter into an agreement with any owner of private land within the boundaries of the Conservation Area to exchange any private land for Federal land in the Conservation Area, if the Secretary determines that the exchange would enhance the values for which the Conservation Area is established.
 (B)ConditionsAn exchange of land under subparagraph (A) shall— (i)be carried out consistent with any applicable laws (including regulations, including laws relating to appraisals and equal value exchanges); and
 (ii)be subject to— (I)valid existing rights; and
 (II)any terms and conditions that the Secretary may require.. 